Opinion by
Judge Blatt,
The appellant, Bernard Debkowski, is a forty-eight year old disabled Veteran. He is married and has three children. His current income consists of monthly veteran’s benefits and social security payments totaling *30$116.40 and biweekly Workmen’s Compensation payments of $120.00. He bad been receiving Food Stamps since April 1, 1970, but be was notified on September 15, 1971 by the Berks County Board of Assistance that he was ineligible for Food Stamps because his net monthly income was higher than that established as the Income Exclusion Point for the Food Stamp eligibility of a family of five. Pursuant to Public Assistance (PA) Manual §3752.22, the County Board had computed the appellant’s biweekly income on a monthly basis, and had then computed his net monthly income as $374.40, $14.40 above the Income Exclusion Point of $360.00. The appellant appealed this determination to the Department of Public Welfare (DPW) which conducted a hearing and upheld the County Board’s ruling. He then appealed to this Court.
It is the appellant’s contention that DPW’s method of computing net monthly income fails to take into account the realities of his financial situation. For ten months of the year he receives only two Workmen’s Compensation checks each month, and it is his contention that, in those months, his income is less than $360.00. It is only in two months of the year that he receives three Workmen’s Compensation checks, he says, and it is only during those months that he would be ineligible for Food Stamps. He further contends that the DPW regulations are discriminatory because they require that his yearly income be averaged out over twelve months, while a striker who earns a much higher yearly income is eligible for Food Stamps during any month in which he is on strike. We sympathize with the appellant and recognize that he and his family may be suffering great hardship because of the low level of assistance which is being provided, but we cannot agree that DPW’s regulations in this area are inequitable or invalid.
*31DPW'" ascertains net monthly income by use of a conversion table (PA Manual §3650), but the procedure involved is not merely an averaging of yearly income into twelve monthly segments. The weekly income is first ascertained and it is then converted to monthly income on the basis of 4.3 weeks per month. This procedure succeeds in representing what the actual income is over a specific period of time, i.e., one month. The fact that the appellant in this case does not i-eceive actual checks totaling $374.40 per month is immaterial, for the amount determined as his net monthly income by this method does in fact represent what income he is entitled to receive, and will receive, for that month.
There is no discrimination involved, therefore, in giving Food Stamps to strikers while withholding them in this ease. The annual income of the striker is not in question when he applies for Food Stamps, but only the income to which he is entitled for any given month. Similarly, it is not the appellant’s annual income that is considered, but only that income to which he is entitled for the month concerned. If a worker is on strike, he will not be paid for the time he is not working, but the appellant is continually entitled to a specific amount of money (approximately $8.57 per day), and the precise day or hour when he receives it is not material.
The appellant is mistaken in his assertion that Cooper v. Laupheimer, 316 F. Supp. 264 (E.D. Pa. 1970), requires us to find the DPW regulation questioned here invalid. That case involved attempts by DPW to reduce current AFDC assistance grants in order to obtain repayment for duplicate prior payments. The District Court rightly found that DPW could not recover funds from the mother by reducing current assistance to the child, and said, “That Penn*32sylvania did provide extra aid months ago, which it now seeks to credit against the grant presently due, fails to recognize the reality of public welfare — the necessity of current payments for current needs. The state has a duty to see that the child’s current needs are met.” 316 F. Supp. at 269. The regulations concerned in the instant case do not violate the spirit of that opinion because here DPW does not look to see what the recipient will be entitled to receive in the future or what he has received in the past. Here it looks only to see what amounts the appellant is entitled to receive for the current month.
For these reasons, we issue the following
Order
Now, June 20, 1972, the appeal of Bernard S. Debkowski is dismissed and the adjudication and order of the Department of Public Welfare is affirmed.